Case: 16-14885   Date Filed: 04/03/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14885
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-23270-FAM

MARIA ANDREU,
an individual,

                                                            Plaintiff-Appellant,

                                  versus

HEWLETT-PACKARD COMPANY,
a Delaware Corporation,

                                                          Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________


                             (April 3, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-14885     Date Filed: 04/03/2017    Page: 2 of 4


      Maria Andreu appeals the district court’s grant of summary judgment in an

action under the Fair Labor Standards Act (FLSA) against her former employer

Hewlett-Packard Company. Andreu argues that the district court erred by granting

summary judgment on (1) her claim of sex discrimination under 29 U.S.C.

§ 206(d) of the FLSA and (2) her claim of retaliation under § 215(a)(3).

      We review de novo a grant of summary judgment, viewing the evidence in

the light most favorable to the non-moving party. Wilson v. B/E Aerospace, Inc.,

376 F.3d 1079, 1085 (11th Cir. 2004). Summary judgment is appropriate when

there is no genuine issue of material fact. Fed. R. Civ. P. 56(a).

                                          I.

      Section 206(d) prohibits an employer from paying, without justification,

different wages to employees of different sexes (1) who perform equal work on

jobs that require equal skill, effort, and responsibility (descriptive component) and

(2) who work at the same establishment (geographic component). The plaintiff has

the initial burden to establish these two components. Mulhall v. Advance Sec.,

Inc., 19 F.3d 586, 590 (11th Cir. 1994). Andreu’s only evidence in support of the

descriptive component is a list of male employees who share her job title (Finance

Manager II) and the job description for a Finance Manager II. “Application of the

equal pay standard is not dependent on job classifications or titles but depends

rather on actual job requirements and performance.” 29 C.F.R. § 1620.13(e).


                                          2
               Case: 16-14885     Date Filed: 04/03/2017   Page: 3 of 4


Andreu’s sex discrimination claim fails because she submitted no evidence that the

job description accurately reflected the actual work by a male Finance Manager II.

In other words, Andreu submitted no evidence of a male Finance Manager II who

performed comparable work. Because Andreu fails to establish the descriptive

component, we need not discuss the geographic component.

                                          II.

      Section 215(a)(3) prohibits an employer from retaliating against an

employee for asserting a right under the FLSA. A prima facie case of FLSA

retaliation requires a showing of (1) an activity protected under the statute; (2) a

subsequent adverse action by the employer; and (3) a causal connection between

the protected activity and the adverse action. Wolf v. Coca-Cola Co., 200 F.3d

1337, 1342–43 (11th Cir. 2000). In demonstrating causation, the employee must

prove that the adverse action would not have occurred “but for” the protected

activity. Id. at 1343. Andreu’s only argument in support of causation is temporal

proximity (approximately two months) between an internal complaint about her

salary and her termination. And Hewlett-Packard offers evidence that,

approximately two months before the internal complaint, it placed Andreu on

administrative leave; conducted an investigation of her accounting practices; and

contemplated her termination. Andreu’s retaliation claim fails because she




                                           3
              Case: 16-14885     Date Filed: 04/03/2017   Page: 4 of 4


submitted no evidence establishing a causal connection between her internal

complaint and her termination.

                                        III.

      The district court correctly granted summary judgment for Hewlett-Packard

and against Andreu. Accordingly, we affirm.

      AFFIRMED.




                                         4